 186DECISIONSOF NATIONALLABOR RELATIONS BOARDUnited Brotherhood of Carpenters and Joiners ofAmerica,AFL-CIO,District Council for KansasCity and Vicinityand Local 311,United Brother-hood of Carpenters and Joiners of America,AFL-CIO'andPrestressed Casting Company andHod Carriers and General Laborers Local 319International Association of Bridge,Structural andOrnamental Iron Workers Local 584,and KennethHalpain,ItsAgentandPrestressed Casting Com-pany and Hod Carriers and General Laborers Local319. Cases 17-CD- 180 and 17-CD-181.November 29, 1974DECISION AND DETERMINATION OFDISPUTEUpon the entire record in this case, including thebrief, the Board makes the following findings:ITHE BUSINESS OF THE EMPLOYERThe Employer is a Missouri corporation engaged inthemanufacture,delivery,and installation of pres-tressed and precast concrete products from its Spring-field,Missouri, plant facility to various constructionjobsites in the States of Missouri,Kansas,Arkansas,and Oklahoma,and annually sells more than$50,000in goods and services directly to customers located out-side the State of Missouri.The parties stipulated,'and we find,that the Em-ployer is engaged in commerce within the meaning ofSection 2(6) and(7) of the Act,and that it will effectu-ate the purposes and policies of the Act to assert juris-diction herein.BY CHAIRMAN MILLER ANDMEMBERSFANNING ANDJENKINSThis is a proceeding under Section 10(k) of the Na-tional Labor Relations Act, as amended, following acharge filed by Prestressed Casting Company, hereincalled Employer, alleging that United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, Dis-trictCouncil for Kansas City and Vicinity and Local311, United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, District Council for Kansas Cityand Vicinity and Local 311, United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, hereincalledCarpenters, and International Association ofBridge, Structural and Ornamental Iron Workers Lo-cal 584, and Kenneth Halpain, its agent, herein calledIronWorkers, had violated Section 8(b)(4)(D) of theAct, by seeking to force the Employer to assign thework in dispute described herein to employees repre-sented by the Iron Workers rather than to employeesrepresented by Hod Carriers and General Laborers Lo-cal 319, herein called Laborers. Pursuant to notice, ahearing was held in Joplin, Missouri, on August 13 and14, 1974, before Hearing Officer Edward D. Pribble.All parties appeared at the hearing and were affordedfull opportunity to be heard, to examine and cross-examine witnesses, and to adduce evidence bearing onthe issues. Thereafter, the Employer filed a brief insupport of its position.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. The rulings are hereby affirmed.IITHE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that the Carpen-ters, IronWorkers, and Laborers are labor organiza-tions within the meaning of Section 2(5) of the Act.IIITHE DISPUTEA. Background and Facts of DisputeThe work at the Joplin County Courts Building con-sistsof job preparation, the actual setting, and thepatch or repair of the product after setting. The jobpreparation consists of assisting the crane operator andoiler in assembling the crane and miscellaneousgenerallabor. The actual setting process requires the skills ofsignalingthe crane operator, leveling and aligning theproduct as it is put in place, plumbing with a plumbline,welding the connections between the productpieces once they are in place, and the general cleanupafterward. Patching or repair work generallyis neces-sary on all jobs.The Employer assigned the work described above toa crew equally comprised of laborers and carpenters,and informed the two Unions of its decision. On July1,1974, the actualinstallationbegan. Yet, beginningabout July 2 or 3, the Carpenters failed to provide its50-percent share of the crew.B.The Work in DisputeThe disputed work concerns the assignment of thefollowing work tasks: installation, including erection or"setting" of prestressed and precast concrete productsand related patching or repairing work, at the JoplinCounty Courts Building, Joplin, Missouri. The IronNames appear as amended and corrected at hearing2The Carpenters refused to enter into a stipulation in this regard215 NLRB No. 37 UNITED BROTHERHOOD OF CARPENTERSWorkers has disclaimed all of the "related patching orrepairing work" and also the "grouting" which is in-cluded in the installation work.'C. Contentionsof thePartiesThe Employer contends that the work does not re-quire much skill, that its past practice has been to usea crew comprised equally of laborers and carpenters,that the two crews are highly efficient, and that thelaborers' wage scale is more economical.The Iron Workers contends that the work requiresa high degree of skill and notes the extensive trainingof ironworkers dealing with iron products. In particu-lar, they note the apprentice school and training whichapparently included precast concrete work. In addi-tion, they contend that ironworkers would be moreefficient than laborers.The Laborers contends that skilled work is not in-volved and that their apprentice schools and trainingincluded similar training with precast concrete pro-ducts. The Laborers also contends that the assignmentof laborers is at least as efficient and more economicalthan the assignment of ironworkers.The Carpenters contends that the work in dispute isbetween the Laborers and Iron Workers. The fact thatcarpenters will comprise 50 percent of the setting crewis not in dispute.D. Applicability of the StatuteOn July 1, the Carpenters and Iron Workers businessagents told Billy Grantham, the Employer's settingforeman, that the Employer could finish the prepara-tion work for the installation of the prestressed andprecast concrete, but could not set any into place. Laterthe same day, the Laborers claimed its portion of theinstallation crew work. Still later the same day, EdMaddux, the Carpenters business agent, had a conver-sation withWilliam Johnson, president of the Em-ployer. During the conversation, Maddux told Johnsonthat only carpenters and ironworkers could set the pre-cast concrete according to a recent oral agreement be-tween the two Unions. Maddux added, "there was go-ing to be trouble," if the Employer persisted with itsoriginalassignment.At a later conversation on July 2,with business representatives from the Carpenters, La-borers, and Iron Workers present,IronWorkers busi-ness representativesaidif the Employer decided to per-form the installation without the ironworkers they thenwould picket the jobsite. Accordingly, we find reasona-ble cause to believe that a violation of Section8(b)(4)(D) has occurred and that the dispute is prop-3The Iron Workers disclaimed this work on the groundsthat it was notwithin itstraditional work187erly beforethe Board for determination under Section10(k) of the Act.E.Merits ofthe DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after taking intoaccount the evidence supporting the claims of the par-ties and balancing all relevant factors.'We shall set forth below those factors which we findrelevant in determining the dispute herein.'1.The Employer's assignmentand efficiency ofoperationsUnder the Employer's assignment,carpenters per-form the welding, do the general carpentry work, andplumb the beams. Laborers assist with this work andhook up the crane to the various productsand signalthe crane. The Employer considers laborer and carpen-ter crews to be highly efficient. The laborers are ex-perienced in handling the Employer's precast productsand have demonstrated their capabilities over the years.In addition, the Iron Workers has disclaimed a part ofthe work in dispute, the "related patching or repairingwork" and also the "grouting" which is included in theinstallation work. For these reasons, we conclude thatan assignmentto employees represented by the IronWorkers would have been inefficient and this factorfavors an award of the disputed work to employeesrepresented by the Laborers.2.Employerand area practiceThe Employer's consistent and unbroken practicefor approximately 17 years has been to assign the dis-puted work to a crew equally comprised of laborers andcarpenters. Laborers and carpenters are now doing twoof the major precast concrete product installation jobsin the Joplin, Missouri, area. The Employer has per-formed nearly all of the past precast concrete jobs in theJoplin,Missouri, area and all of these have been per-formed with laborer and carpenter crews. In at leastfour instances, the Employer has assigned at least partof precast concrete work to ironworkers. However,those assignments involved work not within the juris-diction of all three labor organizations. The evidenceindicated that, prior to the dispute herein, ironworkers4NLR B v Radio and Television Broadcast Engineers Union, Local1212,InternationalBrotherhood of ElectricalWorkers, AFL-CIO (Co-lumbiaBroadcasting System),364 U S 573 (1961),International Associa-tion of Machinists, Lodge No 1743, AFL-CIO (J. A Jones ConstructionCompany),135 NLRB 1402, 1410-11 (1962)5There are no collective-bargaining agreementsdirectly involved with thework in dispute.In addition,none of the Unions has been certified by theBoard as thecollective-bargaining representative of employees of the Em-ployer 188DECISIONSOF NATIONALLABOR RELATIONS BOARDhad performed precast concrete work on only one pro-ject within the jurisdiction of all the unions involvedherein, and their work was performed with a crew ofcarpenters, laborers, and ironworkers. Accordingly,company and area practice favor an award to em-ployees represented by the Laborers.3.Relative skillsThe Employer contends that the work required ofthe laborers does not take much skill. The crane hookis inserted in an eye or cable which is embedded in andprotrudes from the product at engineer-determinedpoints, and apparently the crane is designed to handleany maneuvering that might be required for the variousproducts used. The laborers have had about 17 to 18years' experience with the Employer's precast concreteinstallation operations and have demonstrated they dovery good quality work. The Employer considers car-penters in general more proficient in all of the skillsrequired than either laborers or ironworkers, and onthis basis prefers that half of the precast concrete instal-lation crew be carpenters. We therefore conclude thatthe factor of skills favors an award of the disputed workto employees represented by the Laborers.ConclusionUpon consideration of all pertinent factors in theentire record, in particular the Employer's assignmentand efficiency and economy of operations, the Em-ployer's past practice, area practice, as well as the skilland training of the employees involved, we concludethat the employees of Prestressed Casting who arerepresented by the Laborers are entitled to the work inquestion and we shall determine the dispute in theirfavor.Accordingly, we shall award the disputed work tothose employees who are represented by the Laborers,but not to that Union or its members.Scope of AwardThe Employer argues that the dispute between theseUnions extends beyond the jobsite and the awardshould be coextensive with the jurisdictional areas ofthe three contending labor organizations, or in the al-ternative at least so far as those jurisdictions overlapwithin the Southwest Missouri area, namely Jasper,Newton, and McDonald Counties. There appears to beconsiderable merit in this alternative. The evidence isuncontroverted that the Carpenters and Iron Workershave a local verbal agreement where they will workequally comprised composite crews on all precast orprestressed concrete. Kenneth Turnbull, Iron Workersbusiness agent, testified that the agreement is not be-tween the two Internationals, but between the Carpen-ters and Iron Workers agents with the approval of theInternational.The Laborers business agent testifiedthat in the future he intended to claim his portion of theinstallation of precast concrete. Thus, the dispute at theJoplin is merely an incident in the basic disagreementbetween the parties. Unless our jurisdictional determi-nation is coextensive with the area of dispute, it is likelyto recur at other jobsites of the Employer in the area.Accordingly, our determination will extend to Jasper,Newton, and McDonald Counties, the overlapping ju-risdictionalareas of these three contending labororganizations.'DETERMINATION OF DISPUTEPursuant to Section 10(k) of the Act, upon the basisof the foregoing findings and the entire record in thisproceeding, the Board hereby makes the followingDetermination of Dispute:1.Employees of Prestressed Casting Company,Springfield,Missouri, currently represented by HodCarriers and General Laborers Local 319, are entitledto perform the work of installation, including erectionor "setting" of prestressed and precast concrete pro-ducts and related patching or repairing work at theJoplin County Courts Building, Joplin, Missouri, andany similarly disputed work performed by PrestressedCasting Company, in Jasper, Newton, and McDonaldCounties.2.United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, District Council for Kansas Cityand Vicinity and Local 311, United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, andInternational Association of Bridge, Structural and Or-namental Iron Workers Local 584, and Kenneth Hal-pain, its agent, are not entitled, by means proscribed bySection 8(b)(4)(D) of the Act, to force or requirePrestressed Casting Company to assign the abovework to ironworkers represented by it.3.Within 10 days from the date of this Decision andDetermination of Dispute, United Brotherhood of Car-penters and Joiners of America, AFL-CIO, DistrictCouncil for Kansas City and Vicinity and Local 311,United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, and International Association of6Piledrivers Local No. 2416, United Brotherhood of Carpentersand Join-ers of America, AFL-CIO (Western-Pacific Piledriving Corp), 205NLRB279 (1973),Joint Council of Teamsters No. 37, International Brotherhoodof Teamsters, Chauffeurs,Warehousemen and Helpers of America, Ind.(Western-Pacific Piledriving Corp),205 NLRB 383 (1973)Member Fanning dissents from the extension of the scope of the awardof work herein to the three-county area of Jasper, Newton, and McDonaldCounties In the absence of evidence that the Carpenters and Iron Workersshow a proclivityto violate Section 8(b)(4)(D) of the Act inorder to imple-ment their verbal agreement, he would limit the scope of the award to thework being done at the Joplin County Courts Building in Joplin, Missouri UNITED BROTHERHOOD OF CARPENTERS189Bridge,Structural and Ornamental Iron Workers Lo-Prestressed Casting Company, by means proscribed bycal 584, and Kenneth Halpain,its agent,shall notifySection 8(b)(4)(D) of the Act, to assign the work intheRegionalDirector for Region 17, in writing,dispute in a manner inconsistent with the above deter-whether or not it will refrain from forcing or requiringmination.